             Case 4:20-cv-01800 Document 1 Filed on 05/21/20 in TXSD Page 1 of 5
                                                                               3



                                                                                              #``L^GVmq#q

                                                                                    United States Courts
                                   >71=,*q<=#=,<q*0<=:1'=q'8>:=q                  Southern District of Texas
                                    <8>=/,:7q*1<=;1'=q8.q=,A#<q                            FILED
                                      *0@1<187q                                  May 21, 2020
                                                                               David J. Bradley, Clerk of Court

                                                                   '0@15q#'=187q78q

                                                                      4:20cv1800              %



                            ,6958B6,7=q*1<':1607#=187q'8695#07=q

       2q       =UVdqDFeV_^qVdqEb_iTUeqi^GLbq=VeZLq@11q_OqeULq'VjVZq:VTUedq#Feq_OqqSbqL\`Z_n\L^e

GVdFbV]V^DeV_^ q4ibVdGVFeV_^qVdqF_^PbbLGqEnq=Ve[Lqq?^VeLGq<eDeLdq'_GLq<LFeV_^qoqL

               =ULq9[DV^eVQqVd                     qq 
                                                     q

                $GGbLdd                               
                                                                              
                                                               

                '_i^enq_Oq:LdVGL^FL q                     

       q       =ULqGLP^GD^eqVd!q

                %GGbLdd q                                                                    
                                                                               
                                                                    
              'ULFWqULbLqVOeULbLqDbLqDGGVeV_^DZqGLP^GD^edq5VdeqeUL\q_^qDqdL`DbDeLqdULLeq_Oq̀ D`LbqlVeUq

                eULVbqF_\`ZLeLqDGGbLddLd q

                =ULq`[DV^eVQqUDdqDeeDFULGqe_qeUVdqF_\`ZDV^eqDqF_`nq_OqeULqFUDbTLdqRZLGq_^q q Cpqq
                                                                                            
       q

lVeUqeULq,aiDZq8``_bei^Venq'_\\VddV_^ q

              8^qeULqGDeLq_Oq J     gqqKq         qeULq`ZDV^eVQqbLFLVjLGqDq7_eVFLq_Oq:VTUeqe_q<iL

ZLefLbqVddiLGqEnqeULq,aiDZq-\`Z_n\L^eq8``_bei^Venq'_\\VddV_^"qDqF_`nqVdqDeeDFULGq
Case 4:20-cv-01800 Document 1 Filed on 05/21/20 in TXSD Page 2 of 5
                                                                  3
Case 4:20-cv-01800 Document 1 Filed on 05/21/20 in TXSD Page 3 of 5
                                                                  3
Case
 Case4:20-cv-01800
      4:20-cv-01800 Document
                     Document1-1
                              1 Filed
                                 Filedon
                                       on05/21/20
                                          05/21/20ininTXSD
                                                       TXSD Page
                                                             Page41ofof52
Case
 Case4:20-cv-01800
      4:20-cv-01800 Document
                     Document1-1
                              1 Filed
                                 Filedon
                                       on05/21/20
                                          05/21/20ininTXSD
                                                       TXSD Page
                                                             Page52ofof52
